Citation Nr: 1447459	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for low back strain.

2.  Entitlement to a disability rating in excess of 10 percent for ganglion left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

As a preliminary matter, the Board clarifies that with regard to the issues of service connection for erectile dysfunction and hypertension, the Board notes that a notice of disagreement was filed in June 2014.  Because the RO has recognized the notice of disagreement and responded with an appeal process letter, the RO retains jurisdiction over these appellate issues; no further action by the Board is warranted at this time.

The issues of entitlement to service connection for gastroesophageal reflux disease, and whether there is clear and unmistakable error in a February 1986 rating decision and November 2000 rating decision have been raised by the Veteran's representative in the September 2014 Informal Hearing Presentation.  This matter is REFERRED to the RO/AMC for clarification on whether the Veteran is seeking adjudication of these issues.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the evidence, the Board determines that a remand is necessary for additional development.

Issuance of a Supplemental Statement of the Case

With regard to the issues of entitlement to a disability rating in excess of 40 percent for low back strain and entitlement to a disability rating in excess of 10 percent for ganglion left wrist, the matters were last adjudicated in a May 2010 statements of the case.  However, the issues were readjudicated in a November 2010 rating decision that considered "treatment reports from CBOC Columbus, dated March 17, 2010."  Significantly, however, this newly considered evidence, which was received prior to the case being certified to the Board, must be addressed by the AOJ in the first instance through the issuance of a supplemental statement of the case.  See 
38 C.F.R. §§ 19.37(a), 19.31(b) (2014) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).  

VA Treatment Reports and New VA Examinations

The Board also notes that the Veteran was last provided with examinations for his low back strain and ganglion left wrist in March 2010, and the examiners did not have access to the claims file. Since that time, he has continued to seek treatment for these conditions, which may suggest an increase in symptoms since March 2010.  See, e.g., August 2010 VA treatment record (noting the use of a wrist brace) and May 2013 VA treatment record (describing "significant" back pain and indicating the Veteran was seeking a new back brace).  In addition to obtaining any recent VA treatment records since November 2013, new examinations should be provided to the Veteran in order to ascertain the current level of severity of these disabilities as there is evidence suggesting that the conditions may have worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Social Security Administration (SSA) Verification  

The record reflects that the Veteran is in receipt of SSA income.  Although one VA examination characterizes the income as "Social-Security retirement benefits," VA should attempt to ascertain whether any of the Veteran's income is for disability benefits (SSD or SSDI).  If the SSA benefits are awarded, even in part, on the basis of disability, then these records should be obtained in light of the fact that they may be potentially relevant to the appeal.  See June 2010 VA Form 21-8940 (claiming that disabilities including the wrist and back preclude him from securing or following any substantially gainful employment); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records relevant to the back and wrist dated from November 2013 to the present.

2.  Seek verification of the type of SSA benefits the Veteran is receiving.  If the SSA benefits are awarded based on disability, to include SSD or SSDI benefits, obtain SSA records, including the medical records upon which any decision was predicated.

3.  Thereafter, the Veteran should be scheduled for new VA examinations of the spine and left wrist.  The entire claims file (i.e., both the paper claims file and any relevant electronic records) should be made available to and be reviewed by the clinician.

The examiner must report all pertinent symptomatology and findings in detail, and accomplish any indicated diagnostic tests, including any neurological evaluations that may be implicated.  Furthermore, the extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. If any requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

4.  Thereafter, readjudicate the issues of entitlement to a disability rating in excess of 40 percent for low back strain and entitlement to a disability rating in excess of 10 percent for ganglion left wrist.  If the benefits sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


